DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,14,15  is/are rejected under 35 U.S.C. 103 as being obvious over Van Almsick et al(USAN  20140106969;04/17/2014) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The instant claims are drawn to Compound of formula I: “

    PNG
    media_image1.png
    457
    917
    media_image1.png
    Greyscale

“ while USAN 20140106969 teach a compound of formula I “


    PNG
    media_image2.png
    1081
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    585
    548
    media_image3.png
    Greyscale
”
The instant compounds and USAN ‘969 compounds are structural isomers differing only in the positioning of the five member ring on the phenyl ring in the bicyclic system. In the absence of an unexpected showing for instant isomer over prior art isomer, the prior art isomer renders obvious the instant especially when both compounds have the same utility. Both USAN ‘969 and instant invention teach the formation of herbicidal composition comprising the compound of formula I as well as adding further actives such as insecticides and herbicides to the herbicidal composition. Both USAN ‘969 and instant invention teach a method of applying the compound of formula I to plants/crops or the unwanted vegetation to control unwanted vegetation. Both USAN ‘969 and instant invention teach using the composition/product comprising their compounds of formula I to control unwanted plants in transgenic useful plants. In the absence of an unexpected showing for instant isomer over prior art isomer, the prior art isomer renders obvious the instant especially when both compounds have the same utility. See claims 1-9 in instant application and claims in USAN ‘969.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Applicants argument
Applicant argues that electrorepulsion forces between the oxygen and carbonyl group in the ring would differ between the instant compound of formula I versus US ‘969 compound of formula I causing the compounds’ to differ in shape, that is influencing a X1 to be out of plane with the bicyclic ring for the instant compound of formula I while being more in plane with the bicyclic ring for US ‘696 compound of formula I where the distance between carbonyl oxygen and ring X are further apart. Based on this knowledge/fact, Applicant argues that an Artisan in the field would have not been motivated to arrive at instant compounds of formula I where the electrorepulsion would be greater between the carbonyl oxygen and the ring X component. The issue here is that Applicant have not demonstrated a benefit of the instant more strained positional isomer versus US ‘696’s less strained positional isomer. In the absence of a showing of the benefit of the instant positional isomer over the US ‘696 positional isomer, the US ‘696 positional isomer renders the instantly claimed positional isomer obvious since they solely differ by the degree of electroreplusive forces. 
Double Patenting -New
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9035067. Although the claims at issue are not identical, they are not patentably distinct from each other because 
both USPN claims  and instant claims are drawn to the formation of herbicidal composition comprising the compound of formula I as well as adding further actives such as insecticides and herbicides to the herbicidal composition. Both USPN claims and instant claims are drawn to a method of applying the compound of formula I to plants/crops or the unwanted vegetation to control unwanted vegetation. Both USPN claims and instant claims uses the composition/product comprising their compounds of formula I to control unwanted plants in transgenic useful plants. In the absence of an unexpected showing for instant isomer over prior art isomer, the prior art isomer renders obvious the instant especially when both compounds have the same utility. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616